Exhibit 10.2

Execution Copy

CASH MANAGEMENT AGREEMENT

Dated as of April 30, 2009

among

CC HOLDINGS GS V LLC

as Issuer,

PINNACLE TOWERS LLC AND THE DIRECT AND INDIRECT SUBSIDIARIES

SIGNATORY HERETO, GLOBAL SIGNAL ACQUISITIONS LLC, GLOBAL SIGNAL

ACQUISITIONS II LLC AND ANY OTHER GUARANTOR OR GUARANTORS THAT ARE

OR MAY BECOME A PARTY HERETO

as The Guarantors,

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee and as Bank,

and

CROWN CASTLE USA, INC.,

as Manager



--------------------------------------------------------------------------------

CASH MANAGEMENT AGREEMENT

CASH MANAGEMENT AGREEMENT (this “Agreement”), dated as of April 30, 2009, among
CC HOLDINGS GS V LLC, a Delaware limited liability company (“CCL”), the
Guarantors signatory hereto (collectively, the “Guarantors”), THE BANK OF NEW
YORK MELLON TRUST COMPANY, N.A., a National Association, as trustee (in such
capacity “Trustee”) and as bank (in such capacity “Bank”), and Crown Castle USA,
Inc., a Delaware corporation (“Manager”). This Agreement replaces the Cash
Management Agreement, dated as of February 28, 2006, by and among each of the
entities listed on the signature pages thereto under the heading “Borrowers”,
Towers Finco III LLC, LaSalle Bank National Association and Global Signal
Services LLC.

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain indenture by and among CCL, Crown
Castle GS III Corp., as co-issuer, the Guarantors and Trustee dated as of the
date of this Agreement (together with all amendments and supplements thereto,
the “Indenture”) the Guarantors have guarantied the repayment of certain
obligations;

WHEREAS, the Notes are secured by, among other things, (i) the pledge of the
personal property of CCL and each of the Guarantors pursuant to the Pledge and
Security Agreement and the Security Agreement and (ii) the pledge and delivery
of the equity interests by CCL in certain Guarantors and by certain Guarantors
in their subsidiaries pursuant to the Pledge and Security Agreements (such
pledge and all extensions, renewals, modifications, substitutions and amendments
thereof, collectively, the “Security Instruments”);

WHEREAS, pursuant to the Security Instruments each of the Guarantors have
granted to Trustee a security interest in all of such Guarantor’s right, title
and interest in, to and under the Receipts (as defined in the herein), due and
to become due to such Guarantor or to which the respective Guarantor is now or
may hereafter become entitled, arising out of the Properties or the Collateral
or any part or parts thereof;

WHEREAS, each of CCL, the Guarantors and Manager have entered into a Management
Agreement with respect to the Properties, dated as of the date hereof, pursuant
to which Manager has agreed to manage the Properties operated by each respective
Guarantor;

WHEREAS, in order to fulfill all of CCL’s and the Guarantors’ Obligations, CCL,
the Guarantors and Manager have agreed that all Receipts will be deposited
directly into a Deposit Account (as defined herein) established by CCL and the
Guarantors, transferred to a Lock Box Account (as defined herein) established
hereunder by CCL and the Guarantors with Bank and allocated and/or disbursed in
accordance with the terms and conditions hereof.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

I. DEFINITIONS

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Indenture. As used herein, the following terms shall have the following
definitions:

“Accounts” means, collectively, the Deposit Account, the Lock Box Account and
the Sub-Accounts.

“Advance Rents Reserve Deposit” means, collectively, the Annual Advance Rents
Reserve Deposit and the Quarterly Advance Rents Reserve Deposit.

“Advance Rents Reserve Sub-Account” as defined in Section 2.1(c).

“Agreement” means this Cash Management Agreement among CCL, the Guarantors,
Manager, Bank and Trustee, as amended, supplemented or otherwise modified from
time to time.

“Annual Advance Rents Reserve Deposit” means eleven-twelfths (11/12ths) of the
amount of rent due and paid pursuant to Leases which require that annual rent
due thereunder be paid in advance; provided, however, if rents which are
required to be delivered as Annual Advance Rents Reserve Deposits are received
late, appropriate adjustments shall be made taking into consideration amounts
which, but for such late payment of rent, would have previously been distributed
from the Advance Rents Reserve Sub-Account had such rents not been paid late.
Manager, CCL and the Guarantors shall provide Trustee with bills or a statement
of amounts due for such calendar year pursuant to such Leases on or before the
fifteenth (15th) day prior to the commencement of the applicable calendar year
which shall be accompanied by an Officer’s Certificate and such other documents
as may be reasonably required by Trustee to establish the amounts required to be
deposited into the Advance Rents Reserve Sub-Account.

“Asset Sales Sub-Account” as defined in Section 2.1(c).

“Cash Trap Reserve Sub-Account” as defined in Section 2.1(c).

“Collateral” as defined in Section 5.1.

“Debt Service Sub-Account” as defined in Section 2.1(c).

“Deposit Account” as defined in Section 2.1(a).

“Deposit Account Control Agreement” as defined in Section 2.1(a).

“Deposit Bank” as defined in Section 2.1(a).

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution, which account is either (i) an account
maintained with an Eligible Bank or (ii) a segregated trust account maintained
by a corporate trust department of a federal depository institution or a state
chartered depository institution subject to regulations regarding fiduciary
funds on deposit similar to Title 12 of the Code of Federal Regulation §9.10(b),
which, in either case, has corporate trust powers and is acting in its fiduciary
capacity or is otherwise acceptable to the Rating Agencies.

 

2



--------------------------------------------------------------------------------

“Eligible Bank” means a bank that (i) satisfies the Rating Criteria and
(ii) insures the deposits thereunder through the Federal Deposit Insurance
Corporation.

“Excess Cash Flow” means all funds remaining in the Lock Box Account after the
distributions and allocations of all amounts required to be allocated or
distributed pursuant to clause (i) through (v) of Section 3.3(a).

“Extraordinary Receipts” means any receipts of the Guarantors not included
within the definition of Operating Revenues under the Indenture, including,
without limitation, receipts from litigation proceedings and tax certiorari
proceedings.

“Impositions and Insurance Reserve Sub-Account” as defined in Section 2.1(c).

“Interest Payment Date” means each February 1, May 1, August 1 or November 1 on
which interest on the Notes is due and payable.

“Lock Box Account” as defined in Section 2.1(b).

“Monthly Debt Service Payment Amount” means an amount equal to one third
(1/3rd) of the interest due on the Notes on the next Interest Payment Date
during the term of the Notes.

“Monthly Impositions and Insurance Amount” means an amount equal to one twelfth
(1/12th) of the annual Impositions and Insurance Premiums that Manager
reasonably estimates will be payable with respect to (or if covered by blanket
insurance policies, allocated to) the Properties during the next twelve months,
plus any additional amounts related to deficiencies pursuant to
Section 2.1(c)(ii).

“Monthly Payment Date” means the first (1st) day of each calendar month or, if
any such first (1st) day is not a Business Day, the next succeeding Business
Day, beginning in June 1, 2009.

“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par (unless cash is
deposited into the applicable Sub-Account in the amount by which the purchase
price exceeds par), payable on demand or having a maturity date not later than
the business day immediately prior to the date on which the invested sums are
required for payment of an obligation for which the related Sub-Account was
created and meeting one of the appropriate standards set forth below:

 

  (i)

obligations of, or obligations fully guaranteed as to payment of principal and
interest by, the United States or any agency or instrumentality thereof,
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all

 

3



--------------------------------------------------------------------------------

 

direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership), the General Services Administration
(participation certificates), the U.S. Maritime Administration (guaranteed Title
XI financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates), the U.S. Department of Housing
and Urban Development (local authority bonds) and the Washington Metropolitan
Area Transit Authority (guaranteed transit bonds); provided, however, that the
Investments described in this clause (i) must (A) have a predetermined fixed
dollar amount of principal due at maturity that cannot vary or change, (B) if
rated by S&P, not have an “r” highlighter affixed to their rating, (C) if such
Investments have a variable rate of interest, have an interest rate tied to a
single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) not be subject to liquidation prior to
their maturity;

 

  (ii) Federal Housing Administration debentures;

 

  (iii) obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Student Loan Marketing Association (debt obligations), the
Financing Corp. (debt obligations), and the Resolution Funding Corp. (debt
obligations); provided, however, that the Investments described in this clause
(iii) must (A) have a predetermined fixed dollar amount of principal due at
maturity that cannot vary or change, (B) if rated by S&P, not have an “r”
highlighter affixed to their rating, (C) if such Investments have a variable
rate of interest, have an interest rate tied to a single interest rate index
plus a fixed spread (if any) and must move proportionately with that index, and
(D) not be subject to liquidation prior to their maturity;

 

  (iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency;
provided, however, that the Investments described in this clause (iv) must
(A) have a predetermined fixed dollar amount of principal due at maturity that
cannot vary or change, (B) if rated by S&P, not have an “r” highlighter affixed
to their rating, (C) if such Investments have a variable rate of interest, have
an interest rate tied to a single interest rate index plus a fixed spread (if
any) and must move proportionately with that index, and (D) not be subject to
liquidation prior to their maturity;

 

4



--------------------------------------------------------------------------------

  (v) fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency); provided, however, that
the Investments described in this clause (v) must (A) have a predetermined fixed
dollar of principal due at maturity that cannot vary or change, (B) if rated by
S&P, not have a “r” highlighter affixed to their rating, (C) if such Investments
have a variable rate of interest, have an interest rate tied to a single
interest rate index plus a fixed spread (if any) and must move proportionately
with that index, and (D) not be subject to liquidation prior to their maturity;

 

  (vi) debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency) in its highest long-term unsecured debt rating category;
provided, however, that the Investments described in this clause (vi) must
(A) have a predetermined fixed dollar amount of principal due at maturity that
cannot vary or change, (B) if rated by S&P, not have an “r” highlighter affixed
to their rating, (C) if such Investments have a variable rate of interest, have
an interest rate tied to a single interest rate index plus a fixed spread (if
any) and must move proportionately with that index, and (D) not be subject to
liquidation prior to their maturity;

 

  (vii) commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency,) in its highest short-term
unsecured debt rating; provided, however, that the Investments described in this
clause (vii) must (A) have a predetermined fixed dollar amount of principal due
at maturity that cannot vary or change, (B) if rated by S&P, not have a “r”
highlighter affixed to their rating, (C) if such Investments have a variable
rate of interest, have an interest rate tied to a single interest rate index
plus a fixed spread (if any) and must move proportionately with that index, and
(D) not be subject to liquidation prior to their maturity;

 

  (viii) units of taxable money market funds or mutual funds, which funds are
regulated investment companies, seek to maintain a constant net asset value per
share and have the highest rating from each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency and otherwise
acceptable to each other Rating Agency) for money market funds or mutual funds;
and

 

5



--------------------------------------------------------------------------------

  (ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by each Rating Agency, as evidenced by a written
confirmation that the designation of such security, obligation or investment as
a Permitted Investment will not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial or, if higher, then current ratings
assigned to the Notes by such Rating Agency;

provided, however, that such instrument continues to qualify as a “cash flow
investment” pursuant to Code Section 860G(a)(6) earning a passive return in the
nature of interest and no obligation or security shall be a Permitted Investment
if (A) such obligation or security evidences a right to receive only interest
payments or (B) the right to receive principal and interest payments on such
obligation or security are derived from an underlying investment that provides a
yield to maturity in excess of 120% of the yield to maturity at par of such
underlying investment; and provided, further, no obligation or security, other
than an obligation or security constituting real estate assets, cash, cash items
or Government Securities pursuant to Code Section 856(c)(4)(A), shall be a
Permitted Investment if the value of such obligation or security exceeds ten
percent (10%) of the total value of the outstanding securities of any one
issuer.

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the date hereof, made by CCL, Pinnacle Towers LLC, Pinnacle Towers III LLC
and Pinnacle Towers V Inc., in favor of Trustee.

“Quarterly Advance Rents Reserve Deposit” means two-thirds (2/3rds) of the
amount of rent due and paid pursuant to Leases which require that quarterly rent
due thereunder be paid in advance during the first (1st) month of each calendar
quarter (i.e., January, April, July and October); provided, however, if rents
which are required to be delivered as Quarterly Advance Rents Reserve Deposits
are received late, appropriate adjustments shall be made taking into
consideration amounts which, but for such late payment of rent, would have
previously been distributed from the Advance Rents Reserve Sub-Account had such
rents not been paid late. Manager, CCL and the Guarantors shall provide Trustee
with bills or a statement of amounts due for such calendar quarter pursuant to
such Leases on or before the fifteenth (15th) day prior to the commencement of
the applicable calendar quarter which shall be accompanied by an Officer’s
Certificate and such other documents as may be reasonably required by Trustee to
establish the amounts required to be deposited into the Advance Rents Reserve
Sub-Account.

“Rating Criteria”, with respect to any Person, means that (i) the short-term
unsecured debt obligations of such Person are rated at least “A-1” by S&P, “P-1”
by Moody’s and “F-I” by Fitch, if deposits are held by such Person for a period
of less than one month, or (ii) the long-term unsecured debt obligations of such
Person are rated at least “AA-” by S&P (or “A” if the short-term unsecured debt
obligations of such person are rated at least “A-1”), “Aa3” by Moody’s and “AA-”
by Fitch, if deposits are held by such Person for a period of one month or more.

“Receipts” means, collectively, all revenues, receipts and other payments to CCL
and the Guarantors of every kind arising from ownership, operation or management
of the Properties, including without limitation, all warrants, stock options, or
equity interests in any

 

6



--------------------------------------------------------------------------------

tenant, licensee or other Person occupying space at, or providing services
related to or for the benefit of, the Properties received by CCL and the
Guarantors or any Related Person in lieu of rent or other payment, but
excluding, (i) any amounts received by CCL or the Guarantors and required to be
paid to any Person that is not a Related Person as management fees, brokerage
fees, fees payable to the owner of a Managed Property or similar fees or
reimbursements, (ii) any other amounts received by CCL, the Guarantors or any
Related Person that constitute the property of a Person other than CCL or a
Guarantor (including, without limitation, all revenues, receipts and other
payments arising from the ownership, operation or management of properties by
Affiliates of the Guarantor), and (iii) security deposits received under a
Lease, unless and until such security deposits are applied to the payment of
amounts due under such Lease. For purposes of this definition, the term “Related
Person” means any Person in which CCL or any Guarantor holds, individually or in
the aggregate, greater than a 10% equity interest.

“Securities Accounts” means, collectively, the Lock Box Account and the
Sub-Accounts.

“Security Agreement” means the Security Agreement dated as of the date hereof
made by the Guarantors in favor of Trustee.

“Sub-Accounts” means, collectively, the Debt Service Sub-Account, the
Impositions and Insurance Reserve Sub-Account, the Cash Trap Reserve
Sub-Account, the Advance Rents Reserve Sub-Account, the Asset Sales Sub-Account,
and any other sub-accounts of the Lock Box Account which may hereafter be
established by Trustee hereunder.

“Tenant” means any Person that is a tenant or occupant of any portion of the
Properties under any Lease now or hereafter in effect.

“Third-Party Receipts” means any sums deposited into the Lock Box Account which
represent funds delivered to the Guarantors or Manager on account of any Person
other than the Guarantors, which sums are required to be paid, or reimbursed, to
any such Person by the Guarantors or Manager, and for which the Guarantors have
delivered documentation reasonably satisfactory to Trustee establishing the
amounts of such Third-Party Receipts.

“Tenant Direction Letter” as defined in Section 2.2(a).

“Transaction Documents” means the Indenture, the Notes, the Security Documents,
the Management Agreement and each other agreement contemplated by any of the
foregoing.

“UCC” as defined in Section 5.1(a)(iv).

 

7



--------------------------------------------------------------------------------

II. THE ACCOUNTS AND SUB-ACCOUNTS

Section 2.1 Establishment of Deposit Account, Lock Box Account, Sub-Accounts and
Other Accounts.

 

  (a) Deposit Account. CCL and the Guarantors acknowledge and confirm that they
have established and will maintain one or more lock box(es) and related deposit
account(s) (collectively, the “Deposit Account”) with a financial institution
selected by CCL or the Guarantors and reasonably acceptable to Trustee, provided
such institution qualifies as an Eligible Bank (the “Deposit Bank”), pursuant to
an agreement (the “Deposit Account Control Agreement”) in Trustee’s form or
otherwise in form and substance reasonably acceptable to Trustee, executed and
delivered by CCL, the Guarantors and the Deposit Bank. Among other things, the
Deposit Account Control Agreement shall provide that upon activation neither CCL
nor the Guarantors shall have access to or control over the deposit box or the
Deposit Account, that all deposits into the deposit box shall be deposited by
the Deposit Bank into the Deposit Account as received, and that all available
funds on deposit in the Deposit Account shall be deposited by wire transfer (or
transfer via the ACH System) every Business Day by the Deposit Bank into the
Lock Box Account or to any other account or accounts as Trustee may direct in
accordance with Trustee’s directions.

 

  (b) Lock Box Account. CCL and the Guarantors acknowledge and confirm that they
have established and will maintain with Bank an Eligible Account for the
purposes specified herein, which shall be entitled “Lock Box Account for the
benefit of The Bank of New York Mellon Trust Company, N.A., its successors and
assigns, as secured party” (said account, and any account replacing the same in
accordance with this Agreement, the “Lock Box Account”). The Lock Box Account
shall be under the sole dominion and control of Trustee, and neither CCL nor the
Guarantors shall have rights to control or direct the investment or payment of
funds therein except as may be expressly provided herein. The funds of CCL and
the Guarantors may be co-mingled hereunder.

Any amounts that Trustee may hold in reserve pursuant to the Indenture may be
held by Trustee in the Lock Box Account (including in a Sub-Account thereof) or
may be held in another account or manner as specified in the Indenture.

 

  (c) Sub-Accounts of the Lock Box Account. The Lock Box Account shall be deemed
to contain the following Sub-Accounts (which may be maintained as separate
ledger accounts):

(i) “Debt Service Sub-Account” shall mean the Sub-Account of the Lock Box
Account established for the purpose of depositing the amounts required for
payment of principal and interest under the Notes and the Indenture and all
other amounts due pursuant to the Notes and the Indenture.

(ii) “Imposition and Insurance Reserve Sub-Account” shall mean the Sub-Account
of the Lock Box Account established for the purpose of depositing the sums
required to be deposited for payment of Impositions and Insurance Premiums. CCL
and the Guarantors are required to make

 

8



--------------------------------------------------------------------------------

monthly deposits into the Imposition and Reserve Sub-Account in an amount equal
to the Monthly Imposition and Insurance Amount. If at any time Manager
reasonably determines that the amount in the Imposition and Insurance Reserve
Sub-Account will not be sufficient to pay the Imposition and Insurance Premiums
when due, CCL and the Guarantors are required to increase the monthly deposits
by the amount that Manager estimates is sufficient to make up the deficiency.

(iii) “Cash Trap Reserve Sub-Account” shall mean the Sub-Account of the Lock Box
Account established for the purpose of depositing 100% of all Excess Cash Flow
for as long as a Cash Trap Event is continuing.

(iv) “Asset Sales Sub-Account” shall mean the Sub-Account of the Lock Box
Account established for the purpose of depositing any Net Proceeds and Event of
Loss Proceeds prior to their application in accordance with Sections 4.10 and
4.21, respectively, of the Indenture.

(v) “Advance Rents Reserve Sub-Account” shall mean the Sub-Account of the Lock
Box Account established for the purpose of depositing the Advance Rents Reserve
Deposit.

Section 2.2 Deposits into Accounts. Each of CCL, the Guarantors and Manager
represents, warrants and covenants that:

 

  (a) To the extent not previously notified, Manager, CCL and the Guarantors
shall notify and advise each tenant under each Lease to send directly to the
deposit box or Deposit Account all payments of Receipts pursuant to an
instruction letter in the form of Exhibit A (each a “Tenant Direction Letter”).
Pursuant to the Deposit Account Control Agreement, all available funds on
deposit in the Deposit Account shall be deposited by the Deposit Bank into the
Lock Box Account by wire transfer (or transfer via the ACH System) on each
Business Day.

 

  (b) If, notwithstanding the provisions of this Section 2.2, CCL, the
Guarantors or Manager receives any Receipts from any Property, or any
Extraordinary Receipts, then (i) such amounts shall be deemed to be Collateral
and shall be held in trust for the benefit, and as the property, of Trustee and
applied pursuant to the terms of this Agreement, (ii) such amounts shall not be
commingled with any other funds or property of CCL, the Guarantors or Manager,
and (iii) CCL, the Guarantors or Manager shall deposit such amounts in the
Deposit Account within two (2) Business Days of receipt. Provided no Event of
Default has occurred and is then continuing, Extraordinary Receipts shall be
held and applied as “rents” in accordance with Section 3.3 hereof when and as
received.

 

9



--------------------------------------------------------------------------------

  (c) Without the prior written consent of Trustee, none of CCL, the Guarantors
or Manager shall (i) terminate, amend, revoke or modify any Tenant Direction
Letter in any manner whatsoever, or (ii) direct or cause any Tenant or other
Person to pay any amount in any manner other than as provided in the related
Tenant Direction Letter.

 

  (d) Each of CCL, the Guarantors and Manager shall cause any Net Proceeds or
Event of Loss Proceeds to be deposited directly into the Asset Sale Sub-Account
as same are paid (or, if any such proceeds are received by the Guarantors or
Manager, same shall be deposited into the Asset Sale Sub-Account within two
(2) Business Days after receipt thereof) and such proceeds shall be allocated
and disbursed in accordance with Section 4.1 hereof.

Section 2.3 Account Name. The Securities Accounts shall each be in the name of
Trustee, as secured party; provided, however, that in the event Trustee resigns
or is removed in accordance with Section 7.08 of the Indenture, Bank, at
Trustee’s request shall change the name of each Securities Account to the name
of the successor or assignee. The Deposit Account shall be in the name of CCL or
the Guarantors, provided, however, that in the event Trustee resigns or is
removed in accordance with Section 7.08 of the Indenture, Trustee shall notify
Deposit Bank to change the name of the secured party on the Deposit Account to
the name of the successor or assignee. The account number of each Account as of
the Issue Date is set forth on Schedule I hereto.

Section 2.4 Eligible Accounts/Characterization of Accounts. Each Account shall
be an Eligible Account. Each Securities Account is and shall be treated as a
“securities account” as such term is defined in Section 8-501(a) of the UCC.
Bank hereby agrees that each item of property (whether investment property,
financial asset, securities, securities entitlement, instrument, cash or other
property) credited to each Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC. Bank shall, subject to the
terms of this Agreement, treat Trustee as entitled to exercise the rights that
comprise any financial asset credited to each Account. All securities or other
property underlying any financial assets credited to each Account (other than
cash) shall be registered in the name of Bank, endorsed to Bank or in blank or
credited to another securities account maintained in the name of Bank and in no
case will any financial asset credited to any Account be registered in the name
of CCL, Manager or the Guarantors, payable to the order of CCL, Manager, or the
Guarantors or specially endorsed to CCL, Manager, or the Guarantors.

Section 2.5 Permitted Investments. Sums on deposit in the Securities Accounts
shall be invested in Permitted Investments. Except during the existence and
continuance of any Event of Default, CCL shall have the right to direct Trustee
to invest sums on deposit in the Securities Accounts in Permitted Investments;
provided, however, in no event shall CCL direct Trustee to make a Permitted
Investment if the maturity date of that Permitted Investment is later than the
date on which the invested sums are required for payment of an obligation for
which the Account was created. After an Event of Default and during the
continuance thereof, Trustee shall have

 

10



--------------------------------------------------------------------------------

the right to direct Bank to invest sums on deposit in the Securities Accounts in
Permitted Investments as Trustee shall determine in its sole discretion. Each of
CCL and the Guarantors hereby irrevocably authorize and direct Bank to apply any
income earned from Permitted Investments to the respective Securities Accounts.
The amount of actual losses sustained on a liquidation of a Permitted Investment
shall be deposited into the Lock Box Account by CCL or the Guarantors no later
than three (3) Business Days following such liquidation. CCL and the Guarantors
shall be responsible for payment of any federal, state or local income or other
tax applicable to income earned from Permitted Investments. Any interest,
dividends or other earnings which may accrue on the Securities Accounts shall be
added to the balance in the applicable Account and allocated and/or disbursed in
accordance with the terms hereof.

Section 2.6 Third-Party Receipts. Sums on deposit in the Lock Box Account
representing Third-Party Receipts shall be released to CCL and the Guarantors
upon receipt. CCL and the Guarantors covenant that all Third-Party Receipts
released to CCL and the Guarantors shall be paid to the Person or Persons to
which such Third-Party Receipts are due not later than ten (10) Business Days
after receipt thereof. Within thirty (30) days of the written request of
Trustee, CCL, Manager and the Guarantors shall deliver evidence reasonably
satisfactory to Trustee that all Third-Party Receipts released to CCL and the
Guarantors pursuant to this Section 2.6 have been delivered to the appropriate
Person.

 

III. DEPOSITS

Section 3.1 Initial Deposits.

 

  (a) CCL shall deposit in the Debt Service Sub-Account on the date hereof the
amount of $0.00.

 

  (b) CCL shall deposit in the Impositions and Insurance Reserve Sub-Account on
the date hereof the amount of $9,064,000.00.

 

  (c) CCL shall deposit in the Advance Rents Reserve Sub-Account on the date
hereof the amount of $7,017,000.00.

Section 3.2 Additional Deposits. CCL and the Guarantors shall make such
additional deposits into the Accounts as may be required by the Indenture.

Section 3.3 Allocation of Funds from the Lock Box Account.

 

  (a) At any time other than after the occurrence and during the continuance of
an Event of Default, Manager shall direct Trustee to allocate and deposit, as
applicable, all available funds on deposit in the Lock Box Account (other than
Third-Party Receipts which shall be released to, and applied by, CCL and the
Guarantors pursuant to Section 2.6) on each Business Day of each calendar month
in the following amounts and order of priority:

(i) First, to the Impositions and Insurance Reserve Sub-Account, an amount equal
to the Monthly Impositions and Insurance Amount;

 

11



--------------------------------------------------------------------------------

(ii) Second, to the Debt Service Sub-Account, an amount equal to the Monthly
Debt Service Payment Amount;

(iii) Third, to CCL and the Guarantors, an amount equal to the Operating
Expenses (other than (A) Impositions and Insurance Premiums and (B) Management
Fees) for the next calendar month;

(iv) Fourth, to the Debt Service Sub-Account, until such Sub-Account contains
funds necessary to pay the Trustee all other amounts due and payable to the
Trustee (other than principal and interest on the Notes), including any
Applicable Premium on the next Interest Payment Date;

(v) Fifth, allocate to the accrued and unpaid Management Fee;

(vi) Sixth, if a Cash Trap Event shall have occurred and be continuing, any
amounts remaining in the Lock Box Account after deposits for items (i) through
(v) above have been deposited will be deposited into the Cash Trap Reserve
Sub-Account;

(vii) Seventh, any remaining amounts will be distributed to, or at the direction
of, CCL.

 

  (b) If there are insufficient funds in the Lock Box Account for the deposits
required by (i) Section 3.3(a)(i) above on or before the next Monthly Payment
Date when due and (ii) Sections 3.3(a)(ii) and (iv) above on or before the next
Interest Payment Date when due, CCL or the Guarantors shall deposit such
deficiency into the Lock Box Account on or before such Monthly Payment Date or
Interest Payment Date, as applicable. Under no circumstances shall Trustee be
required to utilize the amounts in the Cash Trap Reserve Sub-Account to cure any
deficiencies in any other Sub-Account. To the extent sufficient funds are
included within the applicable Sub-Accounts (or, if not sufficient, CCL or the
Guarantors deposit any such deficiency pursuant to this Section 3.3(b)) CCL and
the Guarantors shall be deemed to have satisfied their obligations to make the
related deposit under the Indenture.

 

  (c) CCL and the Guarantors shall use all disbursements made to them under
Sections 3.3(a)(iii) solely to pay Operating Expenses (other than
(A) Impositions and Insurance Premiums and (B) Management Fees).

 

  (d) Following the receipt of any annual or quarterly rents paid in advance, an
amount of such rents equal to the Advance Rents Reserve Deposits will be
deposited from the Lock Box Account into the Advance Rents Reserve Sub-Account.

 

12



--------------------------------------------------------------------------------

  (e) Upon the expiration of a Cash Trap Event and provided no Event of Default
then exists, any funds remaining in the Cash Trap Reserve Sub-Account shall be
returned to CCL and the Guarantors pursuant to Section 3.3(a)(vii).

 

  (f) Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default, all funds on deposit in the Lock
Box Account, and any Sub-Accounts thereof shall be disbursed to or as directed
by Trustee in accordance with the Indenture.

 

  (g) On the Issue Date, and on each Monthly Payment Date thereafter, Manager
will provide an estimate to the Trustee of the Management Fee that will be
payable on the next succeeding Monthly Payment Date. The daily allocations
pursuant to Section 3.3(a)(v) above shall be made on the basis of such estimate.
If the actual Management Fee payable on any Monthly Payment Date is not equal to
the amount allocated for the payment thereof pursuant to Section 3.3(a)(v), then
the Management Fee for the Monthly Payment Date immediately following final
determination of the applicable Management Fee shall be adjusted by an amount
equal to the deficiency or surplus, as applicable.

 

IV. PAYMENT OF FUNDS FROM SUB-ACCOUNTS

Section 4.1 Payments From Accounts and Sub-Accounts.

 

  (a) Impositions and Insurance Reserve Sub-Account. Provided no Event of
Default has occurred and is continuing, Trustee shall withdraw amounts on
deposit in the Impositions and Insurance Reserve Sub-Account to pay the
Impositions and Insurance Premiums next due or reimburse CCL or the Guarantors
for Impositions and Insurance Premiums previously paid by CCL or the Guarantors.

 

  (b) Debt Service Sub-Account. Provided no Event of Default has occurred and is
continuing, Trustee shall withdraw amounts from the Debt Service Sub-Account to
pay (in the following priority): first, the interest due on each Interest
Payment Date on which it is due and payable under the Notes and the Indenture;
and second, all other amounts due and payable to the Trustee (other than
principal and interest on the Notes), including any Applicable Premium on which
such amounts are due and payable under the Notes and the Indenture.

 

  (c) Lock Box Account. Provided no Event of Default has occurred or is
continuing and:

(i) so long as funds on deposit in the Lock Box Account are sufficient to make
all required deposits pursuant to Sections 3.3(a)(i) and (ii) on each Business
Day of each calendar month, as applicable, Trustee shall withdraw amounts on
deposit in the Lock Box Account and distribute to

 

13



--------------------------------------------------------------------------------

CCL and the Guarantors to pay the Operating Expenses (other than (A) Impositions
and Insurance Premiums and (B) Management Fees) for the next calendar month or
reimburse CCL, the Guarantors or Manager for such Operating Expenses previously
paid by CCL, the Guarantors or Manager (including any related interest thereon
in accordance with the Management Agreement);

(ii) so long as funds on deposit in the Lock Box Account are sufficient to make
all required deposits pursuant to Sections 3.3(a)(i) through (iv) on the next
Monthly Payment Date or Interest Payment Date, as applicable, Trustee shall
withdraw amounts on deposit in the Lock Box Account and distribute to Manager to
pay the accrued and unpaid Management Fees; and

(iii) so long as funds on deposit in the Lock Box Account are sufficient to make
all required deposits pursuant to Sections 3.3(a)(i) through (v) on the next
Monthly Payment Date or Interest Payment Date, as applicable and provided that
no Cash Trap Event has occurred and is continuing as provided under
Section 3.3(a)(vi), Trustee shall withdraw the remaining amounts on deposit in
the Lock Box Account and distribute to CCL and the Guarantors.

All such distributions to CCL, the Guarantors or Manager will be in accordance
with the wiring instructions attached hereto as Exhibit B, or such other wiring
instructions as CCL, Manager or the Guarantors may hereafter provide to Trustee
and Bank by written notice in accordance with the terms hereof.

 

  (d) Cash Trap Reserve Sub-Account. During a Cash Trap Event and subject and
pursuant to the provisions of Section 4.20 of the Indenture, Trustee shall
withdraw amounts from the Cash Trap Reserve Sub-Account to purchase Notes
pursuant to a Repayment Event Offer.

 

  (e) Asset Sale Sub-Account. Trustee shall withdraw amounts from the Asset Sale
Sub-Account, subject and pursuant to the provisions of Sections 4.10 and 4.21 of
the Indenture, (i) with respect to Net Proceeds and solely to the extent of such
Net Proceeds, to (A) acquire Substitute Assets and/or (B) purchase notes
pursuant to an Asset Sale Offer and (ii) with respect to Event of Loss Proceeds
and solely to the extent of such Event of Loss Proceeds, to (A) restore or
repair Properties or acquire Substitute Assets and/or (B) purchase notes
pursuant to an Event of Loss Offer; provided that, in either event, to the
extent there are Excess Proceeds or Event of Loss Excess Proceeds upon the
completion of the Asset Sale Offer or Event of Loss Offer, as applicable, such
Excess Proceeds and Event of Loss Excess Proceeds will be deposited in the Lock
Box Account.

 

14



--------------------------------------------------------------------------------

  (f) Advance Rents Reserve Sub-Account. On the Monthly Payment Date, Trustee
shall cause amounts deposited into the Advance Rents Reserve Sub-Account to be
released to the Lock Box Account on each Payment Date based upon a ratable
allocation of such Advance Rents Reserve Deposit over the period for which the
Annual Advance Rents Reserve Deposit (i.e., one-eleventh (1/11th) per month over
the succeeding eleven months), and the Quarterly Advance Rents Reserve Deposit
(i.e., one-half (1/2) per month over the succeeding two (2) months) have been
paid which such amounts shall be allocated and disbursed in accordance with
Section 3.3 hereof; provided, however, if rents which are required to be
delivered as Advance Rents Reserve Deposits are received late, appropriate
adjustments shall be made for allocating such rents over the period for which
such deposits are required, taking into consideration amounts which, but for
such late payment of rent, would have previously been distributed from the
Advance Rents Reserve Sub-Account had such rents not been paid late.

Section 4.2 Sole Dominion and Control. CCL, the Guarantors and Manager
acknowledge and agree that the Securities Accounts are subject to the sole
dominion, control and discretion of Trustee, its authorized agents or designees,
including Bank, subject to the terms hereof. None of CCL, the Guarantors or
Manager shall have any right of withdrawal with respect to any Account except in
accordance with Section 3.3 or 4.1. Bank shall have the right and agrees to
comply with the instructions of Trustee with respect to the Securities Accounts
without further consent of CCL, the Guarantors or Manager. Bank shall comply
with all “entitlement orders” (as defined in Section 8-102(a)(8) of the UCC) and
instructions originated by Trustee without further consent by CCL, the
Guarantors or any other Person.

 

V. PLEDGE OF ACCOUNTS

Section 5.1 Security for Obligations. (a) To secure the full and punctual
payment and performance of all Obligations of CCL and the Guarantors under the
Indenture, the Notes, the Security Instruments, this Agreement and all other
Transaction Documents, CCL and the Guarantors hereby grant to Trustee a first
priority continuing security interest in and to the following property of CCL
and the Guarantors, whether now owned or existing or hereafter acquired or
arising and regardless of where located (all of the same, collectively, the
“Collateral”):

(i) the Accounts and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held therein, including, without limitation,
all deposits or wire transfers made to the Deposit Account, the Lock Box
Account, and each of the Sub-Accounts;

(ii) any and all amounts invested in Permitted Investments;

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and

 

15



--------------------------------------------------------------------------------

(iv) to the extent not covered by clauses (i), (ii) or (iii) above, all
“proceeds” (as defined under the Uniform Commercial Code as in effect in the
State of New York (the “UCC”)) of any or all of the foregoing.

 

  (b) Trustee and Bank, as agent for Trustee, shall have with respect to the
Collateral, in addition to the rights and remedies herein set forth, all of the
rights and remedies available to a secured party under the UCC, as if such
rights and remedies were fully set forth herein.

Section 5.2 Rights on Default. Upon the occurrence and during the continuance of
an Event of Default, Trustee shall promptly notify Bank of such Event of Default
and, without notice from Bank or Trustee, (a) CCL and the Guarantors shall have
no further right in respect of (including, without limitation, the right to
instruct Trustee or Bank to transfer from) the Securities Accounts, (b) Trustee
may direct Bank to liquidate and transfer any amounts then invested in Permitted
Investments to the Securities Accounts or reinvest such amounts in other
Permitted Investments as Trustee may reasonably determine is necessary to
perfect or protect any security interest granted or purported to be granted
hereby or to enable Bank, as agent for Trustee, or Trustee to exercise and
enforce Trustee’s rights and remedies hereunder with respect to any Collateral,
and (c) Trustee may apply any Collateral to any Obligations in such order of
priority as Trustee may determine, in accordance with the Indenture. The
proceeds of any disposition of the Collateral, or any part thereof, may be
applied by Trustee to the payment of the Obligations in such priority and
proportions as Trustee in its discretion shall deem proper, in accordance with
the Indenture.

Section 5.3 Financing Statement; Further Assurances. CCL and the Guarantors
hereby authorize Trustee to file a financing statement or statements in
connection with the Collateral in the form required by Trustee to properly
perfect Trustee’s security interest therein to the extent a security interest in
the Collateral may also be perfected by filing. CCL and the Guarantors agree
that at any time and from time to time, at the expense of CCL and the
Guarantors, CCL and the Guarantors will promptly execute and deliver all further
instruments and documents, and take (or authorize the taking of) all further
action, that may be reasonably necessary or desirable, or that Bank or Trustee
may reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby (including, without limitation, any
security interest in and to any Permitted Investments) or to enable Bank or
Trustee to exercise and enforce its rights and remedies hereunder with respect
to any Collateral. In the event of any change in name, identity or structure of
CCL and the Guarantors, CCL and the Guarantors shall notify Trustee thereof and
hereby authorize Trustee to file and record such UCC financing statements (if
any) as are reasonably necessary to maintain the priority of Trustee’s lien upon
and security interest in the Collateral, and shall pay all expenses and fees in
connection with the filing and recording thereof.

 

16



--------------------------------------------------------------------------------

Section 5.4 Termination of Agreement. This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until payment in full of the Obligations. Upon payment and performance in full
of the Obligations, this Agreement shall terminate and CCL and the Guarantors
shall be entitled to the return, at their expense, of such of the Collateral as
shall not have been sold or otherwise applied pursuant to the terms hereof, and
Bank and/or Trustee shall execute such instruments and documents as may be
reasonably requested by CCL and the Guarantors to evidence such termination and
the release of the lien hereof including, without limitation, letters to the
Tenants prepared by CCL and the Guarantors and reasonably acceptable to Trustee
rescinding the instructions set forth in the Tenant Direction Letter and
authorization to file UCC-3 termination statements.

Section 5.5 Representations of CCL and the Guarantors.

 

  (a) This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of Trustee, which
security interest is prior to all other liens, and is enforceable as such as
against creditors of and purchasers from CCL and the Guarantors.

 

  (b) CCL and the Guarantors own and have good and marketable title to the
Collateral free and clear of any lien, claim or encumbrance of any Person except
as created under this Agreement.

 

  (c) CCL and the Guarantors are delivering this agreement pursuant to which
Bank has agreed to comply with all instructions originated by Trustee directing
disposition of the funds in the Securities Accounts without further consent by
CCL or the Guarantors.

 

  (d) Other than the security interest granted to Trustee pursuant to this
Agreement or the Security Instruments, CCL and the Guarantors have not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed the
Collateral. CCL and the Guarantors have received all consents and approvals
required by the terms of the Collateral to the transfer to Trustee of their
interest and rights in the Collateral hereunder.

 

  (e) The Accounts are not in the name of any person other than CCL and the
Guarantors or Trustee. CCL and the Guarantors have not consented to Bank or
securities intermediary complying with instructions of any person other than
Trustee.

 

  (f) CCL and the Guarantors have not authorized the filing of and are not aware
of any financing statements against CCL and the Guarantors that include a
description of collateral covering the Collateral other than any financing
statement relating to the security interest granted to Trustee hereunder and
pursuant to the Security Instruments or that has been terminated. CCL and the
Guarantors are not aware of any judgment or tax lien filings against any of CCL
and the Guarantors.

 

17



--------------------------------------------------------------------------------

  (g) CCL and the Guarantors have taken all steps necessary to cause the
securities intermediary to identify in its records Trustee as the person having
a security entitlement against the securities intermediary in the Securities
Accounts.

 

VI. RIGHTS AND DUTIES OF TRUSTEE AND BANK

Section 6.1 Reasonable Care. Beyond the exercise of reasonable care in the
custody thereof or as otherwise expressly provided herein, neither Bank nor
Trustee shall have any duty as to any Collateral in its possession or control as
agent therefor or bailee thereof or any income thereon or the preservation of
rights against any Person or otherwise with respect thereto. Bank and Trustee
each shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which Bank or Trustee accords its own
property, it being understood that Bank and/or Trustee shall not be liable or
responsible for any loss or damage to any of the Collateral, or for any
diminution in value thereof, by reason of the act or omission of Bank or
Trustee, its Affiliates, agents, employees or bailees, except to the extent that
such loss or damage results from Bank’s or Trustee’s gross negligence or willful
misconduct, provided that nothing in this Article VI shall be deemed to relieve
Bank from the duties and standard of care which, as a commercial bank, it
generally owes to depositors. Neither Trustee nor Bank shall have any liability
for any loss resulting from the investment of funds in Permitted Investments in
accordance with the terms and conditions of this Agreement.

Section 6.2 Indemnity. Bank, in its capacity as agent hereunder, shall be
responsible for the performance only of such duties as are specifically set
forth herein, and no duty shall be implied from any provision hereof. Bank shall
not be under any obligation or duty to perform any act which would involve it in
expense or liability or to institute or defend any suit in respect hereof, or to
advance any of its own monies. CCL and the Guarantors, jointly and severally,
shall indemnify and hold Bank and Trustee, their respective employees and
officers harmless from and against any loss, liability, cost or damage
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by Bank or Trustee in connection with the transactions contemplated
hereby, except to the extent that such loss or damage results from Bank’s or
Trustee’s gross negligence or willful misconduct. The foregoing indemnity shall
survive the termination of this Agreement and the resignation and removal of
Bank or Trustee.

Section 6.3 Reliance. Bank shall be protected in acting upon any notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
paper, document or signature reasonably believed by it to be genuine, and it may
be assumed that any person purporting to act on behalf of any Person giving any
of the foregoing in connection with the provisions hereof has been duly
authorized to do so. Bank may consult with legal counsel, and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken or suffered by it hereunder and in good faith in
accordance therewith. Bank shall not

 

18



--------------------------------------------------------------------------------

be liable for any act or omission done or omitted to be done by Bank in reliance
upon any instruction, direction or certification received by Bank and without
gross negligence or willful misconduct. Bank shall be entitled to execute any of
the powers hereunder or perform any duties hereunder either directly or through
agents or attorneys; provided, however, that the execution of such powers by any
such agents or attorneys shall not diminish, or relieve Bank for, responsibility
therefor to the same degree as if Bank itself had executed such powers.

Section 6.4 Resignation of Bank.

 

  (a) Bank shall have the right to resign as Bank hereunder upon thirty
(30) days’ prior written notice to CCL, Manager and Trustee, and in the event of
such resignation, CCL and the Guarantors shall appoint a successor Bank which
must be an Eligible Bank. No such resignation by Bank shall become effective
until a successor Bank shall have accepted such appointment and executed an
instrument by which it shall have assumed all of the rights and obligations of
Bank hereunder. If no such successor Bank is appointed within thirty (30) days
after receipt of the resigning Bank’s notice of resignation, the resigning Bank
may petition a court for the appointment of a successor Bank.

 

  (b) In connection with any resignation by Bank, (i) the resigning Bank shall,
(A) duly assign, transfer and deliver to the successor Bank this Agreement and
all cash and Permitted Investments held by it hereunder, (B) authorize the
filing of such financing statements and shall execute such other instruments
prepared by CCL and the Guarantors and approved by Trustee or prepared by
Trustee as may be necessary to assign to the successor Bank, as agent for
Trustee, any security interest in the Collateral existing in favor of the
retiring Bank hereunder and to otherwise give effect to such succession and
(C) take such other actions as may be reasonably required by Trustee or the
successor Bank in connection with the foregoing and (ii) the successor Bank
shall establish in Trustee’s name, as secured party, cash collateral accounts,
which shall become the Securities Accounts for purposes of this Agreement upon
the succession of such Bank, and which Securities Accounts shall also be
“securities accounts” within the meaning of the UCC.

 

  (c) Trustee at its sole discretion shall have the right, upon thirty (30) days
notice to Bank, to substitute Bank with a successor Bank reasonably acceptable
to CCL and the Guarantors that satisfies the requirements of an Eligible Bank or
to have one or more of the Accounts held by another Eligible Bank, provided that
such successor Bank shall perform the duties of Bank pursuant to the terms of
this Agreement.

 

19



--------------------------------------------------------------------------------

Section 6.5 Trustee Appointed Attorney-In-Fact. Upon the occurrence and during
the continuance of an Event of Default, CCL and the Guarantors hereby
irrevocably constitute and appoint Trustee as CCL’s and the Guarantors’ true and
lawful attorney-in-fact, coupled with an interest and with full power of
substitution, to execute, acknowledge and deliver any instruments and to
exercise and enforce every right, power, remedy, option and privilege of CCL and
the Guarantors with respect to the Collateral, and do in the name, place and
stead of CCL and the Guarantors, all such acts, things and deeds for and on
behalf of and in the name of CCL and the Guarantors, which CCL and the
Guarantors are required to do hereunder or under the other Transaction Documents
or which Bank or Trustee may deem reasonably necessary or desirable to more
fully vest in Trustee the rights and remedies provided for herein and to
accomplish the purposes of this Agreement including, without limitation, the
filing of any UCC financing statements or continuation statements in appropriate
public filing offices on behalf of CCL and the Guarantors, in any of the
foregoing cases, upon CCL and the Guarantors’ failure to take any of the
foregoing actions within fifteen (15) days after notice from Trustee. The
foregoing powers of attorney are irrevocable and coupled with an interest.

Section 6.6 Acknowledgment of Lien/Offset Rights. Bank hereby acknowledges and
agrees with respect to the Securities Accounts that (a) the Securities Accounts
shall be held by Bank in the name of Trustee, (b) all funds held in the
Securities Accounts shall be held for the benefit of Trustee as secured party,
(c) CCL and the Guarantors have granted to Trustee a first priority security
interest in the Collateral, (d) Bank shall not disburse any funds from the
Securities Accounts except as provided herein, and (e) Bank shall invest and
reinvest any balance of the Securities Accounts in Permitted Investments in
accordance with Section 2.5 hereof.

Section 6.7 Reporting Procedures. Bank shall provide CCL, the Guarantors,
Manager and Trustee with a record of all checks and any other items deposited to
the Lock Box Account or processed for collection. Bank shall make available a
daily credit advice to CCL, the Guarantors and Manager, which credit advice
shall specify the amount of each receipt deposited into each Account on such
date. The Bank shall send a monthly report to CCL, the Guarantors, Manager and
Trustee, which monthly report shall specify the credits and charges to the
Securities Accounts for the previous calendar month. Bank shall, at the request
of Trustee or Manager, establish Trustee and Manager as users of Bank’s
electronic data transfer system in accordance with Bank’s standard procedures.
Upon request of Trustee or Manager, (i) Bank shall make available to Trustee or
Manager, as applicable, either (x) copies of the daily credit advices and any
other advices or reports furnished by Bank to CCL, the Guarantors and/or Manager
hereunder or (y) information on Securities Account balances, to the extent said
balances in the Securities Accounts have changed from the previous report, the
aggregate amount of withdrawals from the Securities Accounts and other similar
information via the electronic data transfer system or facsimile transmission on
a daily basis, and (ii) Bank shall advise Trustee or Manager, as applicable, of
the amount of available funds in the Securities Accounts and shall deliver to
Trustee and Manager copies of all statements and other information concerning
the Securities Accounts, to the extent that the balances in the Securities
Accounts have changed from the previous report,

 

20



--------------------------------------------------------------------------------

as Trustee or Manager shall reasonably request. In the event Bank shall resign
as Bank hereunder, Bank shall provide the Guarantors and Manager with a final
written accounting, including closing statements, with respect to the Securities
Accounts within thirty (30) days of resignation.

 

VII. REMEDIES

Section 7.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default, Trustee or Bank at the direction of Trustee and as agent for
Trustee, may:

 

  (a) without notice to CCL, Manager, or the Guarantors, except as required by
law, and at any time or from time to time, charge, set-off and otherwise apply
all or any part of the Collateral against the Obligations or any part thereof,
including, without limitation, costs and expenses set forth in Section 8.4
hereof;

 

  (b) in its sole discretion, at any time and from time to time, exercise any
and all rights and remedies available to it under this Agreement, and/or as a
secured party under the UCC and/or under any other applicable law or in equity;
and

 

  (c) demand, collect, take possession of, receive, settle, compromise, adjust,
sue for, foreclose or realize upon the Collateral (or any portion thereof) as
Trustee may determine in its sole discretion.

Section 7.2 Waiver. CCL and each of the Guarantors hereby expressly waives, to
the fullest extent permitted by law, presentment, demand, protest or any notice
of any kind in connection with this Agreement or the Collateral. CCL and each of
the Guarantors acknowledge and agree that ten (10) days’ prior written notice of
the time and place of any public sale of the Collateral or any other intended
disposition thereof shall be reasonable and sufficient notice to CCL and the
Guarantors within the meaning of the UCC.

 

VIII. MISCELLANEOUS

Section 8.1 Transfers and Other Liens. CCL and the Guarantors agree that they
will not (i) sell or otherwise dispose of any of the Collateral or (ii) create
or permit to exist any Lien upon or with respect to all or any of the
Collateral, except in each case as permitted by this Agreement, the Indenture
and other Transaction Documents.

Section 8.2 Trustee’s Right to Perform the Guarantors’ Obligations; No Liability
of Trustee. If CCL and the Guarantors fail to perform any of the covenants or
obligations contained herein, and such failure shall continue for a period ten
(10) Business Days after CCL’s and the Guarantors’ receipt of written notice
thereof from Trustee, Trustee may itself perform, or cause performance of, such
covenants or obligations, and the reasonable expenses of Trustee incurred in

 

21



--------------------------------------------------------------------------------

connection therewith shall be payable by CCL and the Guarantors to Trustee.
Notwithstanding Trustee’s right to perform certain obligations of CCL and the
Guarantors, it is acknowledged and agreed that CCL and the Guarantors retain
control of the Properties and operation thereof and notwithstanding anything
contained herein or Bank’s or Trustee’s exercise of any of its rights or
remedies hereunder, under the Transaction Documents or otherwise at law or in
equity, neither Bank nor Trustee shall be deemed to be a mortgagee-in-possession
nor shall Trustee be subject to any liability with respect to the Properties or
otherwise based upon any claim of lender liability except as a result of
Trustee’s gross negligence or willful misconduct.

Section 8.3 No Waiver. The rights and remedies provided in this Agreement and
the other Transaction Documents are cumulative and may be exercised
independently or concurrently, and are not exclusive of any other right or
remedy provided at law or in equity. No failure to exercise or delay by Bank or
Trustee in exercising any right or remedy hereunder or under the Transaction
Documents shall impair or prohibit the exercise of any such rights or remedies
in the future or be deemed to constitute a waiver or limitation of any such
right or remedy or acquiescence therein. Every right and remedy granted to Bank
and/or Trustee hereunder or by law may be exercised by Bank and/or Trustee at
any time and from time to time, and as often as Bank and/or Trustee may deem it
expedient. Any and all of Bank’s and/or Trustee’s rights with respect to the
lien and security interest granted hereunder shall continue unimpaired, and CCL
and the Guarantors shall be and remain obligated in accordance with the terms
hereof, notwithstanding (a) any proceeding of CCL and the Guarantors under the
Federal Bankruptcy Code or any bankruptcy, insolvency or reorganization laws or
statutes of any state, (b) the release or substitution of Collateral at any
time, or of any rights or interests therein or (c) any delay, extension of time,
renewal, compromise or other indulgence granted by the Bank and/or Trustee in
the event of any default, with respect to the Collateral or otherwise hereunder.
No delay or extension of time by Bank and/or Trustee in exercising any power of
sale, option or other right or remedy hereunder, and no notice or demand which
may be given to or made upon CCL and the Guarantors by Bank and/or Trustee,
shall constitute a waiver thereof, or limit, impair or prejudice Bank’s and/or
Trustee’s right, without notice or demand, to take any action against CCL and
the Guarantors or to exercise any other power of sale, option or any other right
or remedy.

Section 8.4 Expenses. The Collateral shall secure, and CCL and the Guarantors
shall pay to Bank and Trustee in accordance with the time frames set forth in
the Indenture, from time to time, all costs and expenses for which CCL and the
Guarantors are liable under the Indenture and as follows:

 

  (a) CCL and the Guarantors agree to compensate the Bank for performing the
services described herein pursuant to the fee schedule described in Exhibit C.
CCL and the Guarantors shall be liable to the Bank for the amount of any
exchange, collection, processing, transfer, wire, postage or other out-of-pocket
expenses incurred by the Bank, as reasonably determined by the Bank from time to
time.

 

22



--------------------------------------------------------------------------------

  (b) The Bank shall debit the Lock Box Account by the amount of its fees under
advice on a monthly basis or shall include its fees in an account analysis
statement, in accordance with the particular arrangements among the Bank, CCL
and the Guarantors as the Bank, CCL and the Guarantors may agree from time to
time.

 

  (c) If insufficient funds are available to cover the amounts due under this
Section 8.4, CCL and the Guarantors shall pay such amounts to the Bank in
immediately available funds within five (5) Business Days of demand by Bank, and
if such amounts remain unpaid after that time, then the Trustee shall pay such
unpaid amounts in immediately available funds within one (1) Business Day of
demand by Bank.

Section 8.5 Entire Agreement. This Agreement, together with the Indenture and
the agreements contemplated thereby, constitute the entire and final agreement
among the parties with respect to the subject matter hereof and may not be
changed, terminated or otherwise varied, except by a writing duly executed by
the parties.

Section 8.6 No Waiver. No waiver of any term or condition of this Agreement,
whether by delay, omission or otherwise, shall be effective unless in writing
and signed by the party sought to be charged, and then such waiver shall be
effective only in the specific instance and for the purpose for which given.

Section 8.7 Successors and Assigns; Third Party Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of the parties hereto, their
respective successors and permitted assigns. This Agreement inures to the
benefit of the Holders as provided in the Indenture.

Section 8.8 Notices. All notices, demands, requests, consents, approvals and
other communications (any of the foregoing, a “Notice”) required, permitted, or
desired to be given hereunder shall be in writing and delivered to the parties
at the addresses and in the manner provided in Section 14.02 of the Indenture.
Notices to the Bank shall be addressed as follows:

If to Bank:   THE BANK OF NEW YORK MELLON TRUST

            COMPANY, N.A.

            601 Travis Street, 16th Floor

            Houston, Texas 77002

            Attention: Corporate Trust Services, re: CC Holdings GS V

            LLC and Crown Castle GS III Corp.

Section 8.9 Captions. All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.

 

23



--------------------------------------------------------------------------------

Section 8.10 Governing Law. This Agreement shall be governed by and construed
and enforced in all respects in accordance with the laws of the State of New
York without regard to conflicts of law principles of such State.

Section 8.11 Counterparts. This Agreement may be executed in any number of
counterparts.

Section 8.12 Exculpation. The provisions of Article 11 of the Indenture are
hereby incorporated by reference into this Agreement as to the liability of the
Guarantors hereunder to the same extent and with the same force as if fully set
forth herein, and shall apply equally to Manager to the same extent and with the
same force as if fully set forth herein.

Section 8.13 Inconsistencies. To the extent the terms of this Agreement are
inconsistent with the terms of the Indenture, the terms of the Indenture shall
prevail.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ISSUER: CC HOLDINGS GS V LLC, a Delaware limited liability company By:   /s/ Jay
Brown   Name: Jay Brown   Title:   SVP, CFO and Treasurer

[SIGNATURES CONTINUE ON NEXT PAGE]



--------------------------------------------------------------------------------

GUARANTORS: GLOBAL SIGNAL ACQUISITIONS LLC, a Delaware limited liability company
GLOBAL SIGNAL ACQUISITIONS II LLC, a Delaware limited liability company PINNACLE
TOWERS LLC, a Delaware limited liability company INTRACOASTAL CITY TOWERS LLC, a
Delaware limited liability company TOWER SYSTEMS LLC, a Delaware limited
liability company RADIO STATION WGLD LLC, a Delaware limited liability company
HIGH POINT MANAGEMENT CO. LLC, a Delaware limited liability company ICB TOWERS,
LLC, a Georgia limited liability company AIRCOMM OF AVON, L.L.C. , a Connecticut
limited liability company INTERSTATE TOWER COMMUNICATIONS LLC, a Delaware
limited liability company TOWER TECHNOLOGY COMPANY OF JACKSONVILLE LLC, a
Delaware limited liability company PINNACLE TOWERS III LLC, a Delaware limited
liability company COVERAGE PLUS ANTENNA SYSTEMS LLC, a Delaware limited
liability company PINNACLE TOWERS V INC., a Florida limited liability company
SHAFFER & ASSOCIATES INC., an Illinois limited liability company SIERRA TOWERS,
INC., a Texas limited liability company By:   /s/ Jay Brown   Name: Jay Brown  
Title:   SVP, CFO and Treasurer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Cash Management Agreement Signature Page]



--------------------------------------------------------------------------------

TRUSTEE: THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. a National Association
By:   /s/ Mauri Cowen   Name: Mauri Cowen   Title:   Vice President MANAGER:
CROWN CASTLE USA, INC., a Delaware corporation By:   /s/ Jay Brown   Name: Jay
Brown   Title:   SVP, CFO and Treasurer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Cash Management Agreement Signature Page]



--------------------------------------------------------------------------------

BANK: THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. a National Association By:
  /s/ Mauri Cowen   Name: Mauri Cowen   Title:   Vice President

[Cash Management Agreement Signature Page]